NORTONI, J.
This is a suit for damages on account of an alleged malicious prosecution. At the conclusion of the evidence the court peremptorily directed a verdict for defendant, and plaintiff prosecutes the appeal.
It appears that plaintiff, Wells, was cashier of the Citizens’ Bank of Hayti, and defendant National Surety Company, a corporation, the surety on his bond as cashier. Defendant Fred Morgan is the president of the Citizens’ Bank of Hayti, while defendant Robert W. Inman is the claim adjuster of the National Surety Company. The records of the bank in evidence disclose *392that plaintiff, Wells, was elected cashier of the Citizens’ Bank of Ilayti in February, 1911, for the “ensuing year,” at a salary of $75 per month; whereupon his bond as such was made by defendant surety company. About three months subsequent thereto, the board of directors of the bank, by resolution, requested plaintiff’s resignation as cashier, and this he declined to submit. Thereupon the board of directors of the bank passed a resolution to the effect that his services as cashier of the bank should terminate on May 3, 1911.
Plaintiff remained in charge of the bank and its funds until the evening of May 3, but insisted all of the time that he was employed for one year, inasmuch as the record of the meeting of the board of directors, made in February, recited his employment for the ensuing year. Plaintiff offered to continue in the service of the bank for the term of one year from the date of his appointment in February, and insisted that the board 'was without authority to discontinue his employment, as it did, to take effect on May 3. In this view, plaintiff insisted that he was entitled to a year’s salary, and, on the close of business May 3, he took out of the funds of the bank $600 to compensate the remainder of his year’s salary at $75 per month. Plaintiff deposited this money in another bank to his personal credit, and thus converted it to his own use.
Thereafter, the officers of the bank notified defendant Surety Company to the effect that plaintiff had converted $600 of the bank’s funds to his own use, and defendant Inman, claim adjuster for the Surety Company, immediately came upon the scene. Inman, together with defendant Morgan, president of the bank, and plaintiff, had a meeting, in which plaintiff was urged to surrender the amount of $600 thus taken from the funds of the bank and pay it over to the bank; but plaintiff declined to do this. The evidence tends to prove that thereupon defendant Inman, acting as the representative of the Surety Company, together with defendant Morgan, president of the bank, called upon the prosecuting attorney of Pemiscot county and laid the facts before him, and moreover- that they in*393^clucecl the filing of an information against plaintiff, Wells, by the prosecuting attorney, charging him with the embezzlement of $600 of the bank’s funds. Plaintiff was taken into custody, entered into a recognizance for his appearance in court, and appeared at several terms of the court, to which the case .was continued at the instance of the prosecution. Finally, the prosecution for embezzlement was dismissed by the State, and plaintiff then instituted this suit against defendant Surety Company, its agent, Inman, and Morgan, president of the bank, as for a malicious prosecution.
Manifestly the court properly directed a verdict for defendants, because it appears beyond peradventure that the prosecution was instituted on probable cause therefor. It is certain that the board of directors of the hank was authorized to discontinue plaintiff’s services as cashier on May 3, as it did, and this is true notwithstanding the record of the board, made in February, to the effect that he was employed as cashier •for the “ensuing year.” Section 1112, Revised Statute 1909, which is parcel of the charter of the bank, provides “The directors may appoint and remove any cashier or other officer or employee at pleasure.” This is a declaration of sound public policy on the part of the State in respect of such offices of trust. Of this statute plaintiff is deemed in law to have had full knowledge at the time of his employment in February, and it is certain that it entered as a silent factor into the contract entered into between the bank and himself for his services as cashier. The board of directors w^re fully authorized to discontinue his employment, as it did, on May 3, and plaintiff’s salary was fully paid to that date. Therefore, when plaintiff seized upon the opportunity attending the last day of his employment in the bank to tak¿ from its funds $600, as if to compensate himself for nine months’ unearned salary, without the knowledge or consent of the bank, and converted this money to his own use, he became an embezzler of that amount, in contemplation of law.
It‘is essential, to make out a case as for malicious prosecution — first, that the prosecution complained of *394has terminated without a conviction; second, that the prosecution was instituted maliciously; and, third, without probable cause. It is true , the prosecution for embezzlement appears to have been terminated through dismissing the charge against plaintiff, and. it is true, too, that malice may be inferred from the want of probable cause — that is, from the facts and circumstances attending the situation, if it sufficiently appear that the prosecution is without probable cause. But if probable cause for the prosectuion appear, then no recovery may be had, in any event, in a civil action for damages, on account of such prosecution so instituted on probable cause.
The statute on embezzlement (.section 4550, R. S. 1909) provides: •
“If any officer, agent, clerk, servant, or collector of any incorporated company, or any person employed in any such capacity, shall embezzle or convert to his own use, . . . without the assent of his master or employer, any money . . . which shall have come into his possession or under his care by virtue of such employment or office, he shall, upon conviction, be punished, etc. ’ ’
Plaintiff in his testimony states the fact to be, that he drew the $600 out of the moneys of the bank in his charge and under his control as cashier, and that he did this without the consent or knowledge of any officer of the bank save himself, also that he did not ask permission of anyone connected with the bank concerning it. Moreover, plaintiff testifies, “I put it [the money] to my own use, deposited it there [in another hank] and converted this amount of money to my own use there at that time.” Obviously there is no question for the jury to consider under such testimony as this, for plaintiff confesses that he converted the funds according to the terms of the statute above quoted. It is true, under another clause of the same section of the statute — that pertaining to taking and making away with or secreting funds or property “with intent to embezzle” — the question of intent is one for the-jury; hut under the clause of the statute first above quoted, *395the Supreme Court has several times declared that the statute forecloses the matter of criminal intent, when it appears that the agent or employee took the funds of the corporation and converted the same to his own use, without the assent of his employer. So much appears from the express and pointed admissions in plaintiff’s testimony, for he says in so. many words that he took the $600, without the knowledge or consent of his employer, or without the knowledge of the officers of the bank, to convert it to his own use, which he did at the time, and, indeed, persistently continued to hold thereafter. ' '
In State v. Silva, 130 Mo. 440, 463, 464, 32 S. W. 1007, the Supreme Court considered the question in judgment here, under the provisions of the statute first above referred to, and declared the law as above indicated. The court said: ■ -
“The only intent required to make the act of conversion of the corporation’s funds-/ felonious was the intent to convert said moneys' to defendant’s own use without the assent of his employer. .It was clearly within the power o'f the Legislature to declare the unlawful appropriation of an employer’s money by his agents and servants a crime. When the agent or servant takes his employer’s money with the intent to convert it to. his own. use without the master’s knowledge, that moment he is guilty of 'the criminal intent denounced by the statute. The law will not enter upon the inquiry with him as to his further intention of returning the money at a later" period or making good his shortage when called to account. . . . When an act forbidden by law is intentionally done the intent to do the act is the criminal intent which imparts to it the character of the offense, and no one who violates a law. which he is conclusively presumed to know can be heard to say he had no criminal intent in doing it.”
This" same subdivision of the. statute, under which defendant was informed against by the prosecuting attorney and charged with embezzlement, was .more recently expounded by the Supreme. Court in the case of State v. Lentz, 184 Mo. 223, 237, 241, 83 S. W. 970, *396and the same view expressed concerning the intent essential to sustain a conviction under it. Indeed, the statute seems to be clear touching this, in that it denounces the act of an agent converting to his own use the money of his employer under his control without the assent of the employer. It appears conclusively from plaintiff’s testimony that he converted $600 belonging to the bank to his own use without the consent of the bank, and, as the law declares such to be an offense, it is obvious that the prosecution was instituted on probable cause therefor, and the court very properly directed a verdict for defendant.
The judgment should be affirmed. It is so ordered.
Reynolds, P. J., and Allen, J., concur.